Case 7:19-mj-01070 Document 1 Filed on 05/10/19 in TXSD Page 1 of 2

AO 91 (Rev. 08/09) Criminal Complaint

United States District Court

UNITED STATES DISTRICT COURT *"°eT REE 7
for the MAY 1 9 2019

Southern District of Texas

Dawicl J. Gracey, Giaric

 

United States of America )
Vv. ) WwW)
Amilcar GUIZA-Reyes ) Case No. MAA - M}- [O10
YOB: 1967 Citizenship: Honduras ,
)
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of May 7, 2019 in the county of Hidalgo in the
Southem District of __ Texas , the defendant(s) violated:
Code Section Offense Description —
8 U.S.C. § 1324(a)(1)(AV(ii) Knowingly or in reckless disregard of the fact that C.I.U.R., a citizen of

Honduras, who had entered the United States in violation of law, did knowingly
transport, or move or attempt to transport, by foot, said alien in furtherance of
such violation of law within the United States, that is, from a location in Hidalgo,
Texas to the point of arrest in Hidalgo, Texas.

This criminal complaint is based on these facts:
On May 7, 2019,Border Patrol Agent's observed a subject wading across the Rio Grande River from Mexico into the
United States near Hidalgo, Texas, carrying an infant child. Agents apprehended the subject and the infant, later identified
as Amilcar GUIZA-Reyes and C.1.U.R. An immigration inspection was conducted and both subjects were determined to be
illegally present in the United States. GUIZA-Reyes initially claimed to agents that C.I.U.R. was his son.

¥ Continued on the attached sheet.

Compiainant’s signature

a

Derrius Maddox, HS! Special Agent

Approved by Amy L. Gq CPN shies Printed name and title

Sworn to before me and signed in my presence.

Date: ‘sonore [0:67 ao~ [cw SO]

 

Judge’s signature

City and state: McAllen, Texas U.S. Magistrate Judge Peter E. Ormsby

Printed name and title
Case 7:19-mj-01070 Document 1 Filed on 05/10/19 in TXSD_ Page 2 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

McALLEN, TEXAS

ATTACHMENT TO CRIMINAL COMPLAINT:

RE: Amilcar GUIZA-Reyes
CONTINUATION:.

On May 9, 2019, Homeland Security Investigations Special Agents (HSI) interviewed GUIZA-
Reyes after it was discovered that GUIZA-Reyes was using a fraudulent document to claim the
relation to the infant and further their unlawful entry into the United States and their continued
presence into the United States. Prior to being interviewed, GUIZA- Reyes was read his Miranda
Rights and chose to waive them.

GUIZA- Reyes stated that he in fact is not the father of the child and was only transporting the
child in order to successfully gain entry into the United States and to transport the child to
Virginia. GUIZA- Reyes admitted that he obtained the child’s fraudulent document to show him
as the father. GUIZA- Reyes claimed that he was traveling to Virginia. GUIZA-Reyes claimed
he intended on transporting the child to Virginia where his son Freddy Amilcar GUIZA-
Hernandez resides.
